133 F.3d 909
City of Rome, Italy, Muse, Marsilio Editore, Dr. Antonio Guizzettiv.Richard H. Glanton, President of Barnes Foundation, BarnesFoundation, Niara Sudarkasa, Shirley A. Jackson, Charles A.Frank, III, Cuyler H. Walker, Trustees of Barnes Foundation;Richard H. Glanton, Barnes Foundation, Niara Sudarkasa,Shirley A. Jackson v. Francesco Rutelli, Paolo Gentiloni,Gianni Borgna, City of Rome, Italy, Muse, Marsilio Editore,Dr. Antonio Guizzetti, Richard H. Glanton,
NOS. 97-1307, 97-1352
United States Court of Appeals,Third Circuit.
Nov 17, 1997

1
Appeal From:  E.D.Pa. ,No.96cv05284 ,

958 F.Supp. 1026

2
Affirmed.